DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Li (Chinese Patent Publication No. CN 109445644 A, cited in IDS submitted July 9, 2020, machine language translation provided and cited below) in view of Chen (Chinese Patent Publication No. CN .
Regarding claim 1, Li discloses a touch display (Abstract of Li, touch display device), comprising: a cover comprising a touch area and a non-touch area, wherein the touch area is located at a middle of the cover and the non-touch area is located at a periphery of the cover (FIG. 1 of Li, cover plate #3 includes peripheral region including region in contact with adhesive #42 and region extending beyond touch panel #2 thereby providing a central touch area wherein vacuum chamber #5 contacts cover plate #3 and the peripheral area which includes the non-touch region); a first adhesive layer attached to a lower surface of the cover and corresponding to the non-touch area (FIG. 1 of Li, adhesive #42), wherein the first adhesive layer comprises a liquid adhesive or a solid adhesive (pg. 3, 8th full ¶ of Li, adhesive #42 is a solid optical adhesive); a second adhesive layer attached to a lower surface of the first adhesive layer (FIG. 1 of Li, adhesive #41), wherein the second adhesive layer comprises a ring-shaped solid optical adhesive (pg. 3, 8th full ¶ of Li, adhesive #41 is a liquid or solid adhesive; pg. 3, ¶ spanning pp. 3-4 of Li, adhesive #41 is annular), and a width of the second adhesive layer is less than or equal to a width of the first adhesive layer (FIG. 1 of Li, width of adhesive #41 less than width of adhesive #42); a vacuum chamber formed at middle portions of the first adhesive layer and the second adhesive layer (FIG. 1 of Li, vacuum chamber #5); a display panel attached to a lower surface of the second adhesive layer, wherein the display panel is disposed corresponding to the middle of the cover (FIG. 1 of Li, display panel #1 attached via touch layer to lower surface of adhesive #41 disposed in middle of cover plate #3).
Li does not specifically disclose an infrared touch panel disposed on the non-touch area of an upper surface of the cover and that the display is an infrared touch display.  Chen, however, rd full ¶ of Chen).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the touch panel of Li with an infrared touch panel in order to provide hovering touch to expand the touch range and improve user experience as taught by Chen (pg. 3, 3rd full ¶ of Chen).  
Regarding claim 2, Chen discloses that the infrared touch panel comprises: at least one light emitting unit disposed on the non-touch area of the upper surface of the cover and configured to emit an infrared light (FIG. 1 of Chen, light emitting unit #41); and at least one light receiving unit disposed on the non-touch area of the upper surface of the cover and configured to receive the infrared light (FIG. 1 of Chen, light receiving unit #42); wherein a connection line of the at least one light emitting unit and the at least one light receiving unit passes through the touch area (FIG. 1, pg. 2, 2nd-3rd full ¶¶ of Chen, light receiving unit configured to receive light signal from light emitting unit).
Regarding claim 3, Chen discloses that the infrared touch panel comprises: a plurality of light emitting units disposed on the non-touch area and disposed at two adjacent edges of the upper surface of the cover (FIG. 1 of Chen, light emitting unit #41); and a plurality of light receiving units disposed on the non-touch area and disposed at another two adjacent edges of the upper surface of the cover (FIG. 1 of Chen, light emitting unit #41); wherein the plurality of light emitting units and the plurality of light receiving units are arranged in one-to-one 
Regarding claim 4, Li discloses a touch display (Abstract of Li, touch display device), comprising: a cover comprising a touch area and a non-touch area, wherein the touch area is located at a middle of the cover and the non-touch area is located at a periphery of the cover (FIG. 1 of Li, cover plate #3 includes peripheral region including region in contact with adhesive #42 and region extending beyond touch panel #2 thereby providing a central touch area wherein vacuum chamber #5 contacts cover plate #3 and the peripheral area which includes the non-touch region); a first adhesive layer attached to a lower surface of the cover and corresponding to the non- touch area (FIG. 1 of Li, adhesive #42); a second adhesive layer attached to a lower surface of the first adhesive layer (FIG. 1 of Li, adhesive #41); a vacuum chamber formed at middle portions of the first adhesive layer and the second adhesive layer (FIG. 1 of Li, vacuum chamber #5); a display panel attached to a lower surface of the second adhesive layer, wherein the display panel is disposed corresponding to the middle of the cover (FIG. 1 of Li, display panel #1 attached via touch layer to lower surface of adhesive #41 disposed in middle of cover plate #3).
Li does not specifically disclose an infrared touch panel disposed on the non-touch area of an upper surface of the cover and that the display is an infrared touch display.  Chen, however, discloses a touch display device comprising a contact touch layer and a floating touch display comprising infrared light emitting and receiving units #41, #42 disposed in a non-touch area of a protective cover (FIG. 3 of Chen).  According to Chen, the IR touch panel provides hovering or non-contact touch function which can expand the touch range and improve user experience (pg. 3, 3rd full ¶ of Chen).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the touch panel of Li with an rd full ¶ of Chen).
Regarding claim 5, Chen discloses that the first adhesive layer comprises a liquid adhesive or a solid adhesive (pg. 3, 8th full ¶ of Li, adhesive #42 is a solid optical adhesive), the second adhesive layer comprises a solid optical adhesive (pg. 3, 8th full ¶ of Li, adhesive #41 is a liquid or solid adhesive), and a width of the second adhesive layer is less than or equal to a width of the first adhesive layer (FIG. 1 of Li, width of adhesive #41 less than width of adhesive #42).
Regarding claim 6, Chen discloses that the second adhesive layer has a ring shape (pg. 3, ¶ spanning pp. 3-4 of Li, adhesive #41 is annular).
Regarding claim 7, Chen discloses that the infrared touch panel comprises: at least one light emitting unit disposed on the non-touch area of the upper surface of the cover and configured to emit an infrared light (FIG. 3 of Chen, light emitting unit #41); and at least one light receiving unit disposed on the non-touch area of the upper surface of the cover and configured to receive the infrared light (FIG. 3 of Chen, light receiving unit #42); wherein a connection line of the at least one light emitting unit and the at least one light receiving unit passes through the touch area (FIG. 3, pg. 2, 2nd-3rd full ¶¶ of Chen, light receiving unit configured to receive light signal from light emitting unit).
Regarding claim 8, Chen discloses that the infrared touch panel comprises: a plurality of light emitting units disposed on the non-touch area and disposed at two adjacent edges of the upper surface of the cover (FIG. 3 of Chen, light emitting unit #41); and a plurality of light receiving units disposed on the non-touch area and disposed at another two adjacent edges of the upper surface of the cover (FIG. 3 of Chen, light emitting unit #41); wherein the plurality of light emitting units and the plurality of light receiving units are arranged in one-to-one 
Regarding claim 9, Li discloses a manufacturing method of an infrared touch display (FIG. 3, pg. 4, 3rd full ¶ of Li, method of fabricating touch display device), comprising following steps: providing a cover comprising a touch area and a non-touch area, wherein the touch area is located at a middle of the cover and the non-touch area is located at a periphery of the cover (FIG. 1 of Li, cover plate #3 includes peripheral region including region in contact with adhesive #42 and region extending beyond touch panel #2 thereby providing a central touch area wherein vacuum chamber #5 contacts cover plate #3 and the peripheral area which includes the non-touch region); attaching a first adhesive layer to a lower surface of the cover, wherein the first adhesive layer corresponds to the non-touch area (FIG. 1 of Li, adhesive #42); cutting a solid optical adhesive into an adhesive stripe, and attaching the adhesive stripe to a lower surface of the first adhesive layer (pg. 3, 8th full ¶ of Li, adhesive #41 can be a solid adhesive; pg. 3, ¶ spanning pp. 3-4 of Li, adhesive #41 is annular; pg. 4, 5th full ¶ of Li, cutting solid optical adhesive); disposing the cover on an upper surface of a display panel such that display panel is disposed corresponding to the middle of the cover, and a lower surface of the adhesive stripe is attached to the upper surface of the display panel (pg. 4, 6th full ¶ of Li, cover plate placed on upper surface of touch panel); heating the cover and the display panel in a vacuum environment to melt the adhesive stripe (pg. 4, 7th full ¶ of Li, heating in vacuum chamber to melt adhesive); irradiating the cover and the display panel with ultraviolet rays, so that the melted adhesive stripe is cured into a second adhesive layer, and a vacuum chamber is formed at middle portions of the first adhesive layer and the second adhesive layer (pg. 4, 7th
Li does not disclose disposing an infrared touch panel on the non-touch area of an upper surface of the cover.  Chen, however, discloses a touch display device comprising a contact touch layer and a floating touch display comprising infrared light emitting and receiving units #41, #42 disposed in a non-touch area of a protective cover (FIG. 3 of Chen).  According to Chen, the IR touch panel provides hovering or non-contact touch function which can expand the touch range and improve user experience (pg. 3, 3rd full ¶ of Chen).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to dispose an infrared touch panel on the non-touch area of an upper surface of the cover of the display device of Li in order to provide hovering touch to expand the touch range and improve user experience as taught by Chen (pg. 3, 3rd full ¶ of Chen).
Regarding claim 10, Li discloses that wherein in steps of cutting the solid optical adhesive into the adhesive stripe and attaching the adhesive stripe to the lower surface of the first adhesive layer, the manufacturing method further comprises: cutting the solid optical adhesive into four adhesive stripes; connecting the four adhesive stripes in end-to-end relation to form a ring shape; and attaching the ring-shaped adhesive stripes to the lower surface of the first adhesive layer (pg. 4, 5th full ¶ of Li, cutting solid optical adhesive into four strips and connecting end to end to form ring).
Regarding claim 11, Li discloses that in the step of heating the cover and the display panel in the vacuum environment to melt the adhesive stripe, the manufacturing method further comprises: transferring the cover and the display panel into a vacuum device (pg. 4, 7th full ¶ of Li, feeding display assembly into vacuum chamber); vacuuming the vacuum device by a vacuum pump in a closed environment (pg. 4, 7th full ¶ of Li, vacuuming the vacuum chamber); and heating the cover and the display panel by a heating module in the vacuum device to melt the th full ¶ of Li, heating in vacuum chamber to melt adhesive to form vacuum region surrounded by adhesive layer).
Regarding claim 12, Chen discloses that in the step of disposing the infrared touch panel on the non-touch area of the upper surface of the cover, the manufacturing method further comprises: disposing at least one light emitting unit on the non-touch area of the upper surface of the cover; and disposing at least one light receiving unit on the non-touch area of the upper surface of the cover; wherein a connection line of the at least one light emitting unit and the at least one light receiving unit passes through the touch area (FIG. 3 of Chen, light emitting and receiving units disposed on peripheral region of cover; FIG. 3, pg. 2, 2nd-3rd full ¶¶ of Chen, light receiving unit configured to receive light signal from light emitting unit).
Regarding claim 13, Chen discloses that in the step of disposing the infrared touch panel on the non-touch area of the upper surface of the cover, the manufacturing method further comprises: disposing a plurality of light emitting units on the non-touch area, wherein the plurality of light emitting units are disposed at two adjacent edges of the upper surface of the cover (FIG. 3 of Chen, light emitting units #41 disposed on left side and top side of cover; and disposing a plurality of light receiving units on the non-touch area, wherein the plurality of light receiving units are disposed at another two adjacent edges of the upper surface of the cover (FIG. 3 of Chen, light receiving units #42 disposed on right side and bottom side of cover); wherein the plurality of light emitting units and the plurality of light receiving units are arranged in one-to-one correspondence (FIG. 3 of Chen, equal number of light emitting and receiving units disposed on peripheral region of cover), and a connection line of each light emitting unit and a corresponding light receiving unit passes through the touch area (FIG. 3, pg. 2, 2nd-3rd full ¶¶ of Chen, light receiving unit configured to receive light signal from light emitting unit).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746

/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746